DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/767,526 filed 04/11/2018 claims foreign priority to JAPAN 2015-222588 with a filing date of 11/13/2015 and is a 371 of PCT/JP2016/080639 with a filing date of 10/17/2016.

Response to Amendment
This Office Action is in response to the Amendments submitted on 03/09/2021 wherein claims 10-16 are pending and ready for examination.  Claims 1-9 and 17 were previously canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be any support in the specification that a filter can change a cutoff frequency as claimed in claim 10 line 3-4, “a filter that is configured to change a cutoff frequency based on an output signal of the air flow rate detector;” and line 17-18, “the filter changes the cut off frequency based on a value output by the two-dimensional map.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 10 applicant states the limitation “a two-dimensional map that outputs: i) a cutoff frequency, ii) an amplification factor gain, and iii) an offset value offset using a median value and an amplitude as input” (line 14-15).  Examiner is unclear as to the meaning of “an amplification factor gain” and to the meaning of “an offset value offset.”  The 
	Additionally, Examiner is unclear as to the meaning of “a filter that is configured to change a cutoff frequency based on an output signal of the air flow rate detector;” (line 3-4), and “the filter changes the cut off frequency based on a value output by the two-dimensional map,” (line 17-18).  According to fig. 9, it appears that the cutoff frequency is determined by the “two-dimensional map” (38) and not the “filter” (40).  
	Claim 10 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanke et al. (hereinafter Kanke), U.S. Pat. No. 7,499,849 B2 in view of view of Lang, U.S. Pat. No. 7,286,925 B2.

Regarding independent claim 10 Kanke teaches: 
	An air flow rate measuring apparatus (Kanke, fig 1, fig 9) comprising: 
	an air flow rate detector (Kanke fig 1 element 4, flow measuring device reads on “air flow rate detector” (col 5 line 11-17). ; 
	a filter that is configured to change a cutoff frequency based on an output signal of the air flow rate detector (Kanke, fig 1, fig 3, cutoff frequency of LPF3 is variable and dependent on Vout, the output signal of the “flow measuring device” which reads on “airflow rate detector” in that Vout which is input into the “engine control unit (5)” where “engine control unit 5 can transmit a parameter for error correction to the flow measuring device 4 through via communication processing 52” (col 6 line 15-20), data from engine control unit 5 may change the cutoff frequency (col 14 line 57 – col 15 line 51));  
	a processor that is configured to: i) perform a waveform calculation of an the output signal of the air flow rate detector via the filter, ii) add an output of the waveform calculation and the output signal of the air flow rate detector, iii) detect an average value of the output signal of the air flow rate detector, detect a median value of the output signal of the air flow rate detector, detect an amplitude value of the output signal of the air flow rate detector, detect a maximum value of the output signal of the air flow rate detector, detect a minimum value of the output signal of the air flow rate detector, and detect a sum of the minimum and the maximum values of (Kanke, signal processor (fig 1 element 2, fig 2 element 40, col 4 line 8-10), fig 2 element 44 and fig 3 element 44, “pulsation error correction amount computation” performs the “waveform calculation,”                          
                            
                                
                                    V
                                
                                
                                    x
                                
                            
                        
                     is the “output signal,” LPF1 and LPF2 are the filters, (fig 3 elements 65,61),                         
                            
                                
                                    V
                                
                                
                                    x
                                
                            
                        
                     and                          
                            
                                
                                    V
                                
                                
                                    y
                                
                            
                        
                     are input into adder (43) to produce                         
                            
                                
                                    V
                                
                                
                                    z
                                
                            
                        
                    ,  is output of waveform calculation, the specification defines the median value as multiplying the output of the adder by ½ where the output of the adder is a sum of the outputs of the maximum value  and the minimum value (Specification, ¶ 0024 line 7-10), Kanke teaches “                        
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                
                            
                            =
                            
                                
                                    (
                                    V
                                
                                
                                    m
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    a
                                    m
                                    p
                                
                            
                            )
                            /
                        
                    ” where                          
                            
                                
                                    V
                                
                                
                                    a
                                    m
                                    p
                                
                            
                        
                     reads on                          
                            
                                
                                    V
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     therefore Kanke teaches a minimum, maximum value, and average value of the ”sensed signal” which reads on “output signal” (col 13 line 23-32, fig 14a, col 10 line 61-66), additionally, since the V vs t graph of fig 14a is a smooth curve, the average value and median value will be the same therefore since Kanke teaches an average value and also teaches a median value); and 
	a two-dimensional map that, using the median value and the amplitude as input, outputs: i) a cutoff frequency, ii) an amplification factor gain, and iii) an offset value offset, wherein  
	the filter changes the cut off frequency based on a value output by the two-dimensional map (Kanke, and 
	Kanke does not teach:
	a two-dimensional map that, using the median value and the amplitude as input, outputs: i) a cutoff frequency, ii) an amplification factor gain, and iii) an offset value offset, wherein  
	the two-dimensional map outputs the air flow rate signal based on the amplification factor and the offset value.  
	Lang teaches:
	a two-dimensional map that, using the median value and the amplitude as input,  outputs: i) a cutoff frequency, ii) an amplification factor gain, and iii) an offset value offset, wherein  (Lang, “corrections characteristics map” reads on “two-dimensional map” and is an “m  X  n” matrix therefore is “two dimensional,” the “characteristics map” (fig 2 element 16) “makes it possible individually to correct false indications as a function of the pulsation frequency, the pulsation amplitude and the average air mass flow” which implies that inputs are “pulsation amplitude” which reads on “amplitude” and “average air flow mass” which reads on “median value” (see fig 1), fig 9 of application defines the median value (Med) as                         
                            
                                
                                    (
                                    M
                                    a
                                    x
                                     
                                    V
                                    a
                                    l
                                    u
                                    e
                                    +
                                    M
                                    i
                                    n
                                     
                                    V
                                    a
                                    l
                                    u
                                    e
                                    )
                                
                                
                                    2
                                
                            
                        
                       which is a mean value or average value therefore “average air flow mass” reads on “median value,” regarding fig. 6, “compensation circuit” (40) contains a low pass filter (13), a band pass filter (15), and a high pass filter (14), each of these would contain a “cutoff frequency,” elements 41, 42, and 43 are multipliers which reads on “amplification factor gain” and element k is the offset (Lang, fig 1, 2, 6, col 3 line 57-col 4 line 27))    
	the two-dimensional map outputs the air flow rate signal based on the amplification factor gain and the offset value (Lang, fig 6, output 11 represents the corrected signal and is a result of k which is the offset value and the “amplitudes of individual frequency ranges” which replace multipliers 41, 42, and 43 and reads on “amplification factor” and are determined by the correction characteristics map” which reads on “two-dimensional map” (col 5 line 59-col 6 line 42)) 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air flow measurement device disclosed by Kanke by including the two dimensional map as taught by Lang for the benefit of “…a more 

Regarding claim 11 Kanke as modified does not teach:
	a plurality of filters, and wherein the processor is configured to receive signals from the plurality of filters, and configured to perform a waveform computation for a plurality of input signals.
	 Lang teaches: 
	a plurality of filters, and wherein the processor is configured to receive signals from the plurality of filters, and configured to perform a waveform computation for a plurality of input signals (Lang, fig 2, multiple frequency filter (12) is a combination of filters (13-15), combination of filters can be low-pass, high-pass, and/or band-pass, filtered signals are “smoothed and used for addressing a correction characteristic map” reads on “configured to perform a waveform computation,” multiple filters would produce “a plurality of input signals” ( col 3 line 59 – col 4 line 27)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air flow measurement device disclosed by Kanke by including the plurality of filters and the plurality of input signals in the waveform calculation as taught by Lang for the benefit of “…a more precise measurement of air mass flow (that) can be achieved even in pulsating, i.e. non-static air mass flows” (Lang, col 2 line 4-5). 

Regarding claim 12 Kanke as modified does not teach:
.  
	Lang teaches:
	further comprising: a map that is configured to output an adjustment amount that adjusts a characteristic of the plurality of filters according to a result of the processor (Lang col 2 line 53-59, to correct false indications reads on adjusts a characteristic, signal is corrected after being smoothed and addressing a map therefore results are from the processor).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air flow measurement device disclosed by Kanke by including a map that outputs an adjustment for a characteristic of the plurality of filters as taught by Lang for the benefit of “…a more precise measurement of air mass flow (that) can be achieved even in pulsating, i.e. non-static air mass flows” (Lang, col 2 line 4-5).

Regarding claim 13 Kanke as modified teaches:
	wherein the filter changes the cutoff frequency according to a pulsation amplitude of the output signal of the air flow rate detector (Kanke, “output signal                         
                            
                                
                                    V
                                
                                
                                    i
                                    n
                                
                            
                        
                     includes air pulsation” pulsation signal can be corrected by “adjusting the time constant of the filter” fig 3, col 7 line 35-51)).    

Regarding claim 14 Kanke as modified teaches:
	wherein when a difference between the output signal of the air flow rate detector and the value output by the processor is larger than a predetermined value, an output signal of the air Kanke, col 13 line 3-22).

Regarding claim 15 as modified Kanke teaches:
	wherein when a difference between an output signal of the air flow rate detector and an output signal of the processor is smaller than a predetermined value, a low-pass filter process is performed on the output signal of the air flow rate detector (Kanke, col 9 line 52 – col 10 line 15).

Regarding claim 16 Kanke as modified does not teach:
	wherein the filter obtains a vector sum of a correction amount of each frequency for a plurality of frequency signals of the output signal of the air flow rate detector.
	Lang teaches:
	wherein the filter obtains a vector sum of a correction amount of each frequency for a plurality of frequency signals of the output signal of the air flow rate detector (Lang, fig 1 depicts a “pulsation correction by non-linear characteristic curve distortion,” non-linear manipulation would be vectorially, (col 3 line 57-col 4 line 27)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air flow measurement device disclosed by Kanke by including the correction amount of each frequency for a plurality of frequency signals filters as taught by Lang for the benefit of “…a more precise measurement of air mass flow (that) can be achieved even in pulsating, i.e. non-static air mass flows” (Lang, col 2 line 4-5). 

Response to Arguments
Applicant’s arguments filed 03/09/2021 have been fully considered but they are not persuasive.

Regarding A.  Rejection under 35 U.S.C. § 112 page 5 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 14 and 15 the 35 U.S.C. § 112(b) rejections have been withdrawn.  Regarding claim 10, applicant’s arguments and changes do not address the entirety of the 35 U.S.C. § 112(b) rejections.

Regarding B.  Rejections under 35 U.S.C. § 103 pages 5-9 of applicant’s remarks, the arguments concerning the 35 U.S.C. § 103 rejections have been acknowledged yet are moot due to the new ground of rejection necessitated by the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865